Filed 4/8/16 P. v. Rowe CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,

    Plaintiff and Respondent,                                                          F070432

    v.                                                              (Fresno Super. Ct. No. F14908675)

MATTHEW NATHANIEL ROWE,
                                                                                    OPINION
    Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Alan M.
Simpson, Judge.
         Randall H. Conner, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*Before    Gomes, Acting P.J., Franson, J., and Pen᷈a, J.
       Appellant Matthew Nathaniel Rowe pled no contest to possession of a firearm by
a felon (count 1/Pen. Code, § 29800, subd. (a)(1)) and admitted allegations that he had a
prior conviction within the meaning of the three strikes law (§ 667 subds. (b)-(i)).
Following independent review of the record pursuant to People v. Wende (1979) 25
Cal.3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       After receiving information that Rowe was in possession of firearms, a Fresno
Police Department Tactical Unit executed a search warrant at Rowe’s apartment and
detained him and roommate Hermelinda Gill as they exited the apartment. Officers
found several swords and a round of ammunition in a tall gun safe. In the apartment’s
garage, they found a baggie containing methamphetamine. Hidden inside a wall in the
apartment’s garage, officers found a baggie containing methamphetamine and a brown
bag containing 26 rounds of different caliber ammunition. The officers also found, in
Rowe’s cell phone, several pictures of him holding firearms. Gill told the officers that
she was aware of the firearms, had complained to Rowe that he needed to get rid of them,
and that she believed he took them to the home of Erica Prater, his ex-girlfriend.
       Rowe was interviewed and admitted possessing the guns. He explained to the
officers that he had Prater buy them for him under her name, because he was not able to
buy them. Although Prater left the guns with Rowe when she left him, Rowe later
returned the guns to her. Rowe claimed not to know that he could not possess
ammunition and he denied ownership of the methamphetamine found in the garage.
       On September 17, 2014, the district attorney filed a complaint charging Rowe with
two counts of possession of a firearm by a felon (count 1 & 2/§ 29800, subd. (a)(1)),
three counts of possession of ammunition by a felon (counts 3-5/§ 30305, subd. (a)(1)),
and with having a prior conviction within the meaning of the three strikes law.



                                             2
       On October 1, 2014, Rowe entered his plea in this matter in exchange for a lid of
32 months and the dismissal of the remaining counts.
       On October 29, 2014, the court denied Rowe’s motion to dismiss his prior
conviction and sentenced him to a 32-month term, the mitigated term of 16 months,
doubled to 32 months because of Rowe’s prior strike conviction.
       Rowe’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal.3d 436.) Rowe has not responded to this court’s
invitation to submit additional briefing.
       Following an independent review of the record, we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3